     Case 1:17-cv-01610-NONE-JLT Document 64 Filed 12/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   DAVID LEE BROCK,                                     CASE NO. 1:17-cv-01610-NONE JLT (PC)
12                       Plaintiff,                       ORDER DENYING MOTION FOR
                                                          APPOINTMENT OF COUNSEL
13           v.
                                                          (Doc. 63)
14   TUOLUMNE COUNTY SHERIFF’S
     OFFICE, et al.,
15
                         Defendants.
16

17           Plaintiff has filed a motion seeking the appointment of counsel. Plaintiff does not have a

18   constitutional right to appointed counsel in this action, Rand v. Rowland, 113 F.3d 1520, 1525

19   (9th Cir. 1997), and the court cannot require an attorney to represent plaintiff pursuant to 28

20   U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa,

21   490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the court may request

22   the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

23           Without a reasonable method of securing and compensating counsel, the court will seek

24   volunteer counsel only in the most serious and exceptional cases. In determining whether

25   “exceptional circumstances exist, the district court must evaluate both the likelihood of success

26   of the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

27   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

28           In the present case, the Court does not find the required exceptional circumstances. Even
                                                        1
     Case 1:17-cv-01610-NONE-JLT Document 64 Filed 12/01/20 Page 2 of 2


 1   if it is assumed that Plaintiff is not well versed in the law and that he has made serious allegations

 2   which, if proved, would entitle him to relief, his case is not exceptional. This court is faced with

 3   similar cases almost daily. Further, at this early stage in the proceedings, the Court cannot

 4   determine that Plaintiff is likely to succeed on the merits and based on a review of the record in

 5   this case, the Court does not find that Plaintiff cannot adequately articulate his claims.

 6          For the foregoing reasons, Plaintiff’s motion for the appointment of counsel is DENIED

 7   without prejudice.

 8
     IT IS SO ORDERED.
 9

10      Dated:     November 30, 2020                            /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
